Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 1 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 2 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 3 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 4 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 5 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 6 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 7 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 8 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 9 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 10 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 11 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 12 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 13 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 14 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 15 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 16 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 17 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 18 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 19 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 20 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 21 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 22 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 23 of 26
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 24 of 26
       Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 25 of 26




is reserving judgment on the request for an equitable attachment

until it resolves the issue of personal jurisdiction.
  V.        ORDER

       In view of the foregoing, it is hereby ORDERED that:

       1.     The Motion to Dismiss the Petition for Lack of Personal

Jurisdiction and Insufficient Service of Process and to Adjourn

the Petition Pursuant to Article VI of the New York Convention

(Docket No. 27) is DENIED with prejudice to the extent that PEC

moves for adjournment or for dismissal for insufficient service of

process. It is DENIED without prejudice to the extent that PEC

moves to dismiss for lack of personal jurisdiction.

       2.     The   Motion to   Strike    Portions   of   Respondent     PEC's

Supplemental Brief in Support of Its Motion to Dismiss Petition

and Exhibits (Dkt. N o. 62) is DENIED.

       3.     The Motion for Leave to Obtain Jurisdictional Discovery

(Dkt. No. 42) is ALLOWED. The parties shall, by August 13, 2021,

conduct discovery limited to the issue of whether the court has

personal jurisdiction over PEC.

       4.     Defendant shall, by August 27, 2021, file any renewed

motion to dismiss for lack of personal jurisdiction.

       5.     The plaintiff shall respond by September 16, 2021.

       6.     Defendant shall file any reply by September 23, 2021.

       7.     If necessary, a hearing on a renewed motion to dismiss

will be held on October 6, 2021, at 2:00 p.m.

                                     25
Case 1:20-cv-12066-MLW Document 71 Filed 06/18/21 Page 26 of 26
